                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                  CR 14-51-GF-BMM

            Plaintiff,

     vs.
                                           ORDER
HIRAM DEAN BIRD,

            Defendant.



      Upon unopposed motion of the United States, and for good cause shown, IT

IS ORDERED the United States’s motion to allow Mark Dennehy, Licensed

Addiction Counselor at Community, Counseling & Correctional Services, Inc. to

testify via video at the revocation hearing scheduled for June 25, 2019 at 2:00 p.m.

is GRANTED.

      The United States shall make all the necessary video conference

arrangements with the Court systems staff in Great Falls, Montana. The hearing

will not be continued or interrupted if conferencing arrangements cannot be made
or if the conference transmission signal is interrupted or lost.


      DATED this 17th day of June, 2019.
